Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant's representatives Richard B Almon (Reg. No. 62311) via email on 05/18/2022 after the telephone calls on 05/10/2022 and 05/18/2022.
The application has been amended as follows: 
a) 	The claims 1, 11 and 15 have been amended.
1.	(Currently Amended) A method, comprising: 
transmitting, by first network equipment comprising a processor to emergency vehicle equipment assisting with an event, a request for information about the event, resulting in the emergency vehicle equipment generating a first data report of data reports;
based on transmission of the request for information to the emergency vehicle equipment, receiving, by the first network equipment from the emergency vehicle equipment, the first data report, wherein the first data report is associated with an occurrence of the event;
determining, by the first network equipment, first reliability data representing a reliability of a second data report of the data reports, wherein the second data report of the data reports is received from second network equipment other than the emergency vehicle equipment and the first network equipment; 
based on determining the first reliability data, determining, by the first network equipment, whether the event is continuing to occur; 
determining, by the first network equipment, second reliability data for a third data report of the data reports, wherein the third data report is received from third network equipment other than the emergency vehicle equipment, the second network equipment and the first network equipment, and wherein the second data report and the third data report are crowdsourced;
based on an aggregation of the first data report, the second data report, and the third data report, determining, by the first network equipment, that the event is not continuing to occur
based on the determining indicating that the event is not continuing to occur, determining, by the first network equipment, that the first data report is a false positive report; and 
in response to the determining that the first data report is the false positive report the first data report 

11.	(Currently Amended) A system, comprising:
 	a processor; and
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
facilitating a transmission, to an emergency vehicle device assisting with an event, of a request for information about the event, resulting in the emergency vehicle device generating a first data report of data reports, wherein the first data report is associated with an occurrence of the event;
based on the transmission of the request for the information to the emergency vehicle device, receiving, from the emergency vehicle device, the first data report;
based on the first data report, determining first reliability data representing a reliability of a second data report of the data reports, wherein the second data report is received from a second device other than the emergency vehicle device; 
determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device;
based on an aggregating of the first data report, the second data report, and the third data report, determining that the event is not continuing to occur
in response to a result of the determining being that the event is not continuing to occur, deleting the second data report based on the first data report being received from the emergency vehicle device.

15.	(Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a first device, facilitate performance of operations, comprising:
transmitting, via a first network channel to an emergency vehicle device assisting with an event, a request for information about the event, resulting in the emergency vehicle device generating a first data report of data reports, wherein the first data report is associated with an occurrence of the event;
based on the request for the information being transmitted to the emergency vehicle device, receiving, from the emergency vehicle device via a second network channel, the first data report;
based on the first data report, determining reliability data representative of a reliability of a second data report of the data reports, wherein the second data report is received from a second device other than the emergency vehicle device; 
determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device;
as part of aggregating the first data report, the second data report, and the third data report, determining that the event is not continuing to occur
based on determining that the event is not continuing to occur, deleting the second data report of the data reports based on the first data report received from the emergency vehicle device and a determination that the second data report received from a vehicle other than the emergency vehicle device is a false positive report that the event is continuing to occur.


DETAILED ACTION
Response to Amendment
This Notice of Allowance has been issued in response to applicant’s communication filed on February 23, 2022 in response to PTO Office Action dated November 23, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status
The instant application having Application No. 16/422,080 has claims 1-20 pending filed on 05/24/2019; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  

Claim Rejections - 35 USC § 103

The Applicant’s arguments filed on 02/23/2022 with respect to the PTO Office Action dated November 23, 2021 have been fully considered and are persuasive. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 
The prior arts made of prior arts Boldyrev et al (US PGPUB 20140067938), Lagassey Paul J (US PGPUB 20080252485), Abramson et al (US PGPUB 20160205238) and Tseng et al (US PGPUB 20140266795) teach “A method, comprising” Boldyrev (Paragraph [0003), “transmitting, by first network equipment comprising a processor to emergency vehicle equipment assisting with an event, a request for information about the event, resulting in the emergency vehicle equipment generating a first data report of data reports” Boldyrev (Paragraph [0004] and Paragraph [0032]), “based on transmission of the request for information to the emergency vehicle equipment” Lagassey (Paragraph [0014]), “receiving, by the first network equipment from the emergency vehicle equipment, the first data report, wherein the first data report is associated with an occurrence of the event” Boldyrev (Paragraph [0004] and Paragraph [0032]), “determining, by the first network equipment, first reliability data representing a reliability of a second data report of the data reports”  Boldyrev (Paragraph [0029]), “wherein the second data report of the data reports is received from second network equipment other than the emergency vehicle equipment and the first network equipment” Boldyrev (Paragraph [0029]), “based on determining the first reliability data, determining, by the first network equipment, whether the event is continuing to occur” Abramson (Paragraph [0218]) , “determining, by the first network equipment, second reliability data for a third data report of the data reports, wherein the third data report is received from third network equipment other than the emergency vehicle equipment” Tseng (Paragraph [0031] and Paragraph [0049]), “the second network equipment and the first network equipment, and wherein the second data report and the third data report are crowdsourced” Tseng (Paragraph [0031]) but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1) "... based on an aggregation of the first data report, the second data report, and the third data report, determining by the first network equipment, that the event is not continuing to occur; based on the determining indicating that the event is not continuing to occur, determining, by the first network equipment, that the first data report is a false positive report; and  in response to the determining that the first data report is the false positive report, deleting, by the first network equipment, the first data report.” 
The independent claims 11 and 15 were amended similar to claim 1 and have similar limitations; they are at least allowable for the same reasons as noted supra. 
The dependent claims 2-10, 12-14 and 16-20 depend from allowable base claims 1, 11 and 15 respectively thus they are at least allowable for the same reasons as noted supra. 
The prior art made of record Boldyrev et al (US PGPUB 20140067938), Lagassey Paul J (US PGPUB 20080252485), Abramson et al (US PGPUB 20160205238) and Tseng et al (US PGPUB 20140266795) neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed on 02/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kota et al, (US PGPUB 20110028122), Systems, methods, and software are described for benchmarking the location determination capabilities of a wireless communications network. A mobile communications device is configured to receive data identifying a reference location for the device. A communications network, communicatively coupled with the mobile communications device, calculates a computed location for the device using an alternative location determination technique. The reference location and computed location may be determined for any number of additional devices, as well. The accuracy and reliability of a system may then be assessed by comparing one or more computed locations with associated reference locations.
Gueziec Andre, (US PGPUB 20140236464), A traffic reporting service may allow for the generation of more reliable and accurate traffic reports, maps, and forecasts based on various data types and sources. Data sources include public sector sources, private entities, and end users providing crowd sourced data. Crowd sourced data is collected, verified, and used to generate a traffic report which is displayed to a user via a computing device. A user may use various information presented in the traffic report to make informed decisions when choosing travel routes and a departure time to reach a desired destination.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163